IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: SMITH & NEPHEW BIRMINGHAM
HIP RESURFACING (BHR) HIP

IMPLANT PRODUCTS LIABILITY
LITIGATION

*
*
%
%*
*
%
*
o*
*
P3
*
*
*
#
*
3k
*
*
*
*
A
a
*
*
*
*
3k
#
*
#
*#
*

*

ok oie 2k ok ok

MDL No. 2775
Master Docket No. 1:17-md-2775 —

JUDGE CATHERINE C. BLAKE

BHR TRACK CASES

Bouman v. Smith & Nephew, Inc., Civil No.
CCB-17-2592

Constantini v. Smith & Nephew, Inc., Civil
No. CCB-17-1982

Davis v. Smith & Nephew, Inc., Civil No.
CCB-17-2617

Franklin v. Smith & Nephew, Inc., Civil No.
CCB-17-2560 ;

Jobe v. Smith & Nephew, Inc., Civil No.
CCB-17-2624

Kwatra v, Smith & Nephew, Inc., Civil No.
CCB-17-2436

Little v. Smith & Nephew, litc., Civil No.
CCB-17-2607

Luvaas v. Smith & Nephew, Inc., Civil No.
CCB-17-2548

Schnick v. Smith & Nephew, Ine., Civil No.
CCB-17-2406

“Smith-Clark v. Smith & Nephew, Inc., Civil

No. CCB-17-2633

Stoll v. Smith & Nephew, Inc., Civil No.
CCB-17-2402

Warner v. Smith & Nephew, Inc., Civil No.
CCB-17-2385

MEMORANDUM

Pending before the court is Smith & Nephew’s motion to dismiss 12 BHR track claims as

time-barred under California law. For the reasons explained below, the court will grant Smith &

Nephew’s motion.

 
BACKGROUND

Smith & Nephew previously filed a motion to dismiss 55 BHR track cases as time barred.
(ECF No. 795). With respect to the cases governed by California law, Smith & Nephew argued
that each plaintiff's catise of action accrued no later than the date of his or her revision surgery.
By the time each plaintiff filed a complaint, argued Smith & Nephew, California’s two-year
statute of limitations period had already elapsed. The court denied Smith & Nephew’s motion
without prejudice as to the California cases. (ECF Nos. 1190, 1191). The court noted that
California’s discovery rule may permit delayed accrual of the causes of action, and granted the
plaintiffs leave to file amended complaints to reflect the time and manner of the discovery of
their injuries.

The plaintiffs in the 12 cases subject to this motion (the “California plaintiffs”) filed
Amended Short Form Complaints (“ASFC”).! Eleven ASEFCs alleged that the plaintiffs did not
have notice or information that the BHR device caused their injuries until September 10, 2015,
the date of the recall, and one ASFC alleges that the plaintiff did not have information or notice
until October 2017.? But all of the California plaintiffs allege that they contacted attorneys about
potential legal claims before the date of the recall, either when they learned they needed revision
surgery or shortly after the surgery was performed, Each California plaintift alleges that he or

she was told by attorneys that they were not investigating BHR devices.

 

' The plaintiffs are: Kathleen Davis, (ASFC, ECF No. 1339); Sheila R. Smith-Clark, (ASFC, ECF No. 1340); Sherri
Lynn Jobe and Donnie Jobe, (ASFC, ECF No. 1341}; Tanha Luvaas, (ASFC, ECF No. 1342); Billi Bouman, (ASFC,
ECF No, 1346); Lydia Constantini, (ASFC, ECF No. 1347); Ellen Franklin and Richard Franklin, (ASFC, ECF No.
1348); Rodney D. Little, (ASFC, ECF No. 1351); Harpaul Kwatra and Ruchi Kwatra, (ASFC, ECF No. 1357);
Deborah M. Schnick, (ASFC, ECF No. 1363); Sherry Stoll and Carmen Roundtree, (ASFC, ECF No. 1364); David
Warner and Earla Warner, (ASFC, ECF No. 1365).

? Harpaul and Ruchi Kwatra’s ASFC does not mention the BHR recall. Instead, Harpaul Kwatra alleges that he did
not have notice or information that the BHR device caused his injuries until after a conversation with his revising
physician in October 2017, (ECF No. 1357 at 2-3),

 
Smith & Nephew filed a motion to dismiss the California plaintiffs’ cases. The court has
_ heard oral argument, and the motion is fully briefed and ripe for review.
STANDARD OF REVIEW
To survive a motion to dismiss, the factual allegations of a complaint “must be enough to
raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 US. 544, 555
(2007) (internal citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’
evidence sufficient to prove the elements of the claim. However, the complaint must allege
sufficient facts to establish those elements.” Walters v. MtcMahen, 684 F.3d 435, 439 (4th Cir.
2012) (citation omitted). “Thus, while a plaintiff does not need to demonstrate in a complaint
that the right to relief is ‘probable,’ the complaint must advance the plaintiffs claim ‘across the
line from conceivable to plausible.’” Jd (quoting Twombly, 550 US. at 570). A court may
consider a statute of limitations defense on a motion to dismiss only “where the defense is
apparent from the face of the complaint.” Wright v. U.S. Postal Service, 305 F. Supp. 2d 562,
563 (D. Md. 2004).
| ANALYSIS
California law imposes a two-year statute of limitations period for personal injury
actions. Cal. Civ. Proc. § 335.1. Pursuant to California’s discovery rule, however, the statutory
period is tolled until a plaintiff discovers, or reasonably should discover, that the defendant may
be liable for her injury. Fox v. Ethicon Endo-Surgery, Inc., 110 P.3d 914, 920 (Cal. 2005),
“(Plaintiffs are required to conduct a reasonable investigation after becoming aware of an injury,
and are charged with knowledge of the information that would have been revealed by such an

investigation.” Jd. at 920. To successfully claim delayed discovery, a plaintiff “must specifically

 
plead facts to show (1) the time and manner of discovery and (2) the inability to have made
earlier discovery despite reasonable diligence.” Jd. at 920-21. To show time and manner of
discovery, plaintiffs must “allege facts showing the time and surrounding circumstances of the
discovery of the cause of action upon which they rely.” E-Fab, Inc. v. Accountants, Inc. Services,
153 Cal. App. 4th 1308, 1324 (Cal. Ct. App. 2007) (internal quotations omitted).

The California plaintiffs claim that they did not have notice or information that the BHR
device caused their injuries until the recall.* Accordingly, the California plaintiffs argue, the
statute of limitations did not begin to run on their claims until September 10, 2015, and had not
expired when they filed their complaints. Smith & Nephew counters that the statute of
limitations began to run when each plaintiff contacted an attorney, which in each case was more
than two years before the filing of a complaint. The viability of the California plaintiffs’ claims
thus turns on when the limitations period began: September 10, 2015, or on the earlier date when
each plaintiff contacted an attorney.

“[A] limitations period dependent on discovery of the cause of action begins to run no
later than the time the plaintiff learns, or should have learned, the facts essential to his claim.”
Gutierrez y. Mofid, 39 Cal. 3d 892, 897 (1985) (emphasis in original); see also Jolly v. Eli Lilly
& Co., 44 Cal. 3d 1103, 1113 (1988) (I]t is the discovery of facts, not their legal significance,
that starts the statute [of limitations.]”). A plaintiff knows, or should know, the facts essential to
her claim when she has suffered “appreciable harm” and knows or suspects that the defendant
may be responsible. See Gutierrez, 39 Cal. 3d at 898. Here, the California plaintiffs clearly

suffered appreciable harm, as evidenced by their revision surgeries. It is also clear that, around

 

> The court acknowledges that Mr. Kwatra alleges a discovery date even later than September 10, 2015. However, as
the court will explain, this allegation does not affect the analysis. For simplicity, the court will refer to the California
plaintiffs collectively as alleging their date of discovery was September 10, 2015.

4
 

the time of the revision surgeries, the California plaintiffs suspected that the BHR device—and
thus Smith & Nephew—was responsible for the harm. The California plaintiffs uniformly allege
in the ASFCs that they contacted attorneys to determine whether they had legal claims related to
the BHR device. That the California plaintiffs were suspicious enough to contact attorneys
suggests that they knew, or should have known, the facts essential to their claims. See Jolly, 44
Cal. 3d at 1112-13 (holding that a plaintiff's suspicion that a particular drug caused her injuries
triggered the statute of limitations).

The California plaintiffs argue that because, in each case, the attorneys told the plaintiffs
that they were not investigating BHR devices, the statute of limitations should be tolled. (Oral
Arg. Hr’g Tr. at 22:12—16, ECF No. 1801). Not so. In Gutierrez v. Mofid, the California Supreme
Court directly addressed the question of whether reliance on an attorney’s advice relieves a
plaintiff of her “duty of diligent inquiry imposed by her initial suspicions.” 39 Cal. 3d at 897.
The court held that it did not. As the Gutierrez court explained, “[i]t is irrelevant that the plaintiff
is ignorant of his legal remedy . . . the fact that an attorney has not yet advised him does not
postpone commencement of the limitations period.” Jd. at 898. Even “discouraging” advice from
an attorney does not extend the limitations period. /¢@. Moreover, the California plaintiffs’ claim

that a diligent investigation would not have revealed a cause of action is unpersuasive. Indeed,

 

“ The California plaintiffs rely on Fox v. Ethicon Endo-Surgery for the proposition that a plaintiff's ignorance of
wrongdoing delays accrual of the statute of limitations. Fox, 35 Cal. 4th at $15. But Fox is distinguishable from this
case. The plaintiff in Fox did not suspect that a defective stapler used in surgery could have been responsible for her
injuries until depositions were taken in her medical malpractice claim, /d. at 805, In holding that the plaintiff could
seek delayed accrual under the discovery rule, the California Supreme Court noted that “a diligent plaintiff's
investigation may only disclose an action for one type of tort (e.g., medical malpractice) and facts supporting an
entirely different type of tort action (e.g., products liability) may, through no fault of the plaintiff, only come to light
at a later date.” Jd. at 814. Here, however, the California plaintiffs sought legal advice pertaining to the exact same

claim they now pursue. They cannot plausibly claim complete ignorance of the facts underlying their cause of action
until the date of the recall.

 
Smith & Nephew has been defending lawsuits related to the BHR device since before any of the
California plaintiffs contacted an attorney.°

The California plaintiffs further claim that the court cannot determine whether their
claims are time-barred at the motion to dismiss stage. They are mistaken. While it is true that a
motion to dismiss “generally cannot reach the merits of an affirmative defense, ... where facts
sufficient to rule on an affirmative defense are alleged in the complaint, the defense may be
reached by a motion to dismiss.” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007).
The court may properly reach an affirmative statute of limitations defense at the motion to
dismiss stage if a complaint “sets forth on its face the facts necessary to conclude that plaintiff's
claims are barred by the statute of limitations.” /d; see also Wright, 305 F. Supp. 2d at 563.

Despite the California plaintiffs’ assertions to the contrary, the court can reach Smith &
Nephew’s statute of limitations defense here. On the face of the ASFCs, it is clear that each
California plaintiff contacted an attorney about potential claims related to the BHR device more

than two years prior to the filing of his or her complaint. Pursuant to California law, this

demonstrates sufficient knowledge of a potential cause of action to trigger the limitations period.

The court need not conduct a fact-intensive inquiry to determine when the California plaintiffs
became suspicious that the BHR device caused their injuries, because the ASFCs plainly show
that the plaintiffs were suspicious by the time they reached out to attorneys. Accordingly, the

court finds that the California plaintiffs’ claims are barred by the two-year statute of limitations.

 

> See, e.g., Gale v. Smith & Nephew, Inc., 989 F. Supp. 2d 243 (S.D.N.Y. 2013); Tillman v. Smith & Nephew, Inc.,
No. 12 C 4977, 2012 WL 6681698 (N.D. Ill. Nov. 1, 2012). Most of the California plaintiffs allege in their ASFCs
that they contacted attorneys in 2014. The earliest plaintiff to contact an attorney was Rodney D. Little, who
contacted attorneys in or around October 2012. (Little ASFC at 3, ECF No. 1351). Regardless, at least one lawsuit
against Smith & Nephew related to the BHR device was pending at that time, see Tillman, 2012 WL 6681698, and
Mr. Little had two years after his contact with an attorney to investigate his injury, during which time many
additional lawsuits were filed.

et
CONCLUSION
For the foregoing reasons, Smith & Nephew’s motion will be granted. A separate order

follows.

/o/fo { COL

 

Date Catherine C. Blake
United States District Judge

 
